Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


DETAILED ACTION

Per Applicant’s Preliminary Amendment filed 9/3/2021
Claims 1-20 have been canceled.
Claim 21 has been amended.
Claims 22-40 have been newly added.

Claims 22-40 are pending.

Double Patenting
I.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

II.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

III.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,924,279. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.

Instant Application – 17/176,001
Conflicting Patent – 10,924,279
21, 28 and 35. A computer-implemented method to interface with secure elements, comprising: 

receiving, by a central trusted service manager computing system, a request to delete one or more services stored on a secure element, the request including a service qualifier identifying a particular instance of the one or more services to be deleted from the secure element; 

determining, by the central trusted service manager computing system, one or more commands executable by the secure element to delete the particular instance of the one or more services; and 

transmitting, by the central trusted service manager computing system to a central security domain of the secure element, a request to execute the one or more commands to delete from the secure element data associated with the service qualifier identifying the particular instance of the one or more services.

22, 29 and 36. The computer-implemented method of claim 21, wherein the one or more commands are configured for execution by the secure element to: 
identify data corresponding to each of the one or more services, the identified data comprising one or more unique numbers each identifying a different payment account, and 


delete, via the central security domain, the one or more unique numbers each identifying the different payment account from the secure element.
1. A method to interface with secure elements, comprising:


receiving, by a central trusted service manager computing system, a request to delete one or more services stored on a secure element, the request including a service qualifier identifying a particular instance of the one or more services to be deleted from the secure element;

transmitting, by the central trusted service manager computing system to a central security domain of the secure element, a request to execute one or more commands to delete associated with the service qualifier identifying the particular instance of the one or more services from the secure element; and










executing, by the secure element, the one or more commands by:
identifying, by the secure element, data corresponding to each of the one or more services, the identified data comprising one or more unique numbers each identifying a different payment account, and

deleting, by the secure element via the central security domain, the one or more unique numbers each identifying the different payment account from the secure element.
23, 30 and 37. The computer-implemented method of claim 21, further comprising: determining, by the central trusted service manager computing system, that the secure element corresponds to the request to delete the one or more services stored on the secure element.
2. The method of claim 1, further comprising determining, by the computing system, that the secure element corresponds to the request to delete the one or more services stored on the secure element.
24, 31 and 38. The computer-implemented method of claim 21, further comprising: determining, by the central trusted service manager computing system, which commands are executable by the secure element to delete the data associated with the one or more services from the secure element.
3. The method of claim 1, further comprising determining, by the computing system, which commands are executable by the secure element to delete the data associated with the one or more services from the secure element.
25, 32 and 39. The computer-implemented method of claim 21, wherein the secure element comprises one or more instances of an application associated with each of the one or more services on the secure element.
5. The method of claim 1, wherein the secure element comprises one or more instances of an application associated with each of the one or more services on the secure element.
26 and 33. The computer-implemented method of claim 25, wherein each instance of the application is associated with a different service provider computing system.
6. The method of claim 5, wherein each instance of the application is associated with a different service provider computing system.
27, 34 and 40. The computer-implemented method of claim 21, wherein the one or more commands are configured for execution by the secure element to: lock an application associated with the data.
7. The method of claim 1, wherein executing the one or more commands further comprising locking an application associated with the data.



Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448